104 F.3d 352
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.RAMON CONTRERAS, a/k/a Ivan Mancelbo, Petitioner-Appellant,v.John P. KEANE, Superintendent, Sing Sing CorrectionalFacility, Respondent-Appellee.
No. 96-2290.
United States Court of Appeals, Second Circuit.
Oct. 31, 1996.

Appearing for Appellant:  Steven A. Feldman, Feldman and Feldman, Hauppauge, New York.
Appearing for Appellee:  Joseph N. Ferdenzi, Assistant District Attorney, Bronx County, Bronx, New York.
Before VAN GRAAFEILAND, WINTER and JACOBS, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


3
Ramon Contreras appeals from the denial of his petition for a writ of habeas corpus.  We affirm for substantially the reasons stated in Magistrate Judge Ellis's Report and Recommendation, Contreras v. Keane, 94 Civ. 0703(RPP)(RLE) (S.D.N.Y. July 19, 1995), and by Judge Patterson in his Order Accepting Magistrate's Report and Recommendation, Contreras v. Keane, 94 Civ. 0703(RPP) (S.D.N.Y. Jan. 22, 1996).